Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 79 and 81 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bayer, EP 0144807 machine translation and original document.
Bayer discloses flame retardant compositions for addition to polymers such as polycarbonates and ABS polymers ([0001] and [0006]).
Regarding claim 79, these flame retardant compositions comprise bisphthalimide compounds meeting the structural limitations of the rejected claims (see Formula (I), page 1 of the original document. The polymers associated with these compounds are seen as “organic material susceptible to gradual degradation in the presence of oxygen”. It is the position of the examiner that all synthetic organic polymers are inherently susceptible to degradation in the presence of oxygen.
Regarding claim 81, it is the position of the examiner that, since the compounds meet the structural limitations of those of the rejected claims, they would inherently react with oxygen in the presence of transition metals and salts.
Therefore the reference anticipates the rejected claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 79, 81 and 82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 7,994,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teach compositions comprising polymer and bismaleimide compounds such as instantly claimed. They further teach a “system”, the wall of a container, where the wall is seen as a “functional barrier permeable to oxygen.
Claim 81 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,431,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teach compositions comprising bismaleimide compounds such as instantly claimed.
Claims 79, 81 and 82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,475,630. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teach compositions comprising polymer and bismaleimide compounds such as instantly claimed. They further teach a “system”, the wall of a container, where the wall is seen as a “functional barrier permeable to oxygen.
Claims 79, 81 and 82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,125,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teach compositions comprising polymer and bismaleimide compounds such as instantly claimed. They further teach a “system”, the wall of a container, where the wall is seen as a “functional barrier permeable to oxygen.
Claim 81 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,906,870. Although the claims at issue are not identical, they are not patentably distinct from each other because because the claims of the patent teach compositions comprising bismaleimide compounds such as instantly claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762